Citation Nr: 0118097	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-16 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  

(The issue of whether a January 16, 1984 decision of the 
Board of Veterans' Appeals which denied service connection 
for a skin disorder contains clear and unmistakable error 
will be addressed in a separate decision of the Board).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 8, 
1977 to April 4, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a skin disorder.  

The veteran has raised the issue of entitlement to service 
connection for asthma.  That issue was denied by the Board in 
an April 1997 decision.  Accordingly, the veteran must 
present new and material evidence to reopen the claim.  
Nevertheless, contrary to the veteran's representative's 
assertions, this issue has not been adjudicated by the RO and 
has not been certified for appellate review even though 
testimony on the matter was given at the August 1999 hearing.  
It is referred to the RO for appropriate development.  

It also appears that the veteran has raised the issue of 
entitlement to service connection for dyshidrosis due to 
exposure to Agent Orange in service.  While the hearing 
officer briefly referred to this matter in the November 1999 
Supplemental Statement of the Case, a claim based on an 
allegation that a disorder is due to exposure to Agent Orange 
would constitute a new claim and should not be included in 
the present case.  Hence, that issue is also referred to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  In September 1982, the RO denied the veteran's original 
claim for service connection for a skin disorder based upon a 
finding that the veteran's skin condition preexisted service 
and was not shown to be aggravated by service.  The veteran 
appealed this decision to the Board.  

3.  In a January 1984 decision, the Board denied service 
connection for a skin disorder based upon a finding that the 
veteran's skin condition preexisted service and was not shown 
to be aggravated by service.  

4.  In a December 1992 rating decision, the RO found that new 
and material evidence had not been submitted and the claim 
for service connection for a skin disorder could not be 
reopened.  The veteran was informed of this decision but did 
not appeal it, and it became final.  

5.  In an April 1997 decision, the Board found that new and 
material evidence had not been submitted and the claim for 
service connection for a skin disorder could not be reopened.  

6.  In July 1998, the Board denied the veteran's motion for 
reconsideration of its April 1997 decision.  

7.  In a January 1999 Order, the United States Court of 
Appeals for Veterans Claims dismissed the veteran's appeal of 
the Board's April 1997 decision based on a finding that he 
failed to file a timely Notice of Appeal.  Thereafter, the 
April 1997 decision became final.  

8.  Additional evidence associated with the record is 
cumulative or duplicative of evidence previously associated 
with the file; it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1984 decision of the Board that denied 
service connection for a skin disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 20.1100 
(2000).  

2.  The April 1997 decision of the Board which found that new 
and material evidence had not been presented and the claim 
for service connection for a skin disorder could not be 
reopened is final.  38 U.S.C.A. § 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 20.1100 (2000).  

3.  The additional evidence received subsequent to the April 
1997 Board decision is not new and material, and the claim 
for service connection for a skin disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  That law substantially revised VA's duty to assist 
claimants for VA benefits.  It also included an enhanced duty 
to notify the claimant as to what information and evidence is 
necessary to substantiate the claim.  In this case, all 
relevant evidence has been obtained by the RO.  As such, the 
Board finds that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding the case to the RO for additional 
consideration of the new law.  

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In the September 1982 rating decision, the RO denied the 
veteran's original claim for service connection for a skin 
disorder based on a finding that the veteran's skin disorder 
preexisted service and was not aggravated by service.  The 
veteran was informed of this determination and he appealed it 
to the Board.  

In its January 1984 decision, the Board also denied service 
connection for a skin disorder based on a finding that the 
veteran's skin disorder preexisted service and was not 
aggravated by service.  The evidence of record at the time of 
the decision included the veteran's induction examination 
which showed that he had dermatitis on the right foot and 
both hands and that he was referred for a dermatologic 
consultation.  Four days later, he was given a P2 physical 
profile based on the dermatology consult.  In February 1978, 
he was seen for a painful lesion on his left upper thigh.  
The initial assessment was probably furuncle, but was later 
changed to an abscess of the left medial thigh.  He was 
subsequently seen for complaints of a rash on his face.  
Clinical evaluation revealed mild dry skin.  In a March 1978 
dermatology consult, the veteran reported a one year history 
of generalized pruritus which had begun in his groin area.  
He had been given a prescription for the skin problems in his 
groin area prior to his entry into active duty.  A March 1982 
letter from a private physician, E. Zonder, M.D., related 
that, based on the oral history provided by the veteran, he 
had developed fungal problems while he was in service.  Upon 
VA examination in July 1982, the veteran was diagnosed with 
tinea pedis.  The veteran was informed of this determination; 
however, he did not appeal the decision and it became final.  
38 U.S.C.A. § 7104 (West 1991).  

Subsequently, the veteran sought to reopen his claim.  In a 
December 1992 rating decision the RO concluded that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a skin disorder.  The additional 
evidence associated with the record included a July 1992 
doctor's statement, a hospital discharge sheet for the period 
of July 1992 to August 1992, doctors' notes from Detroit 
Receiving Hospital dated in September 1992, hospital reports 
covering the period of July 1992 to November 1992, and Henry 
Ford Hospital reports for the period from July 1985 to May 
1990.  The 1992 hospital reports indicated that the veteran 
had been severely burned on his hands and feet by a chlorine 
chemical spill while on the job.  The RO determined that the 
additional records did not provide any basis upon which to 
establish service connection for a skin disorder.  The 
veteran was informed of this determination; however, he did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

Again, the veteran sought to reopen his claim in 1995.  In an 
April 1997 decision, the Board found that new and material 
evidence had not been submitted and concluded that the claim 
for service connection for a skin disorder could not be 
reopened.  Additional evidence associated with the file 
included private medical records, dated from March 1993 to 
November 1994, which documented various diagnoses of skin 
conditions.  VA outpatient reports, dated from August 1995 
through October 1995, document treatment for a skin condition 
but did not contain any medical opinions relating the present 
condition to the veteran's military service.  An October 1995 
letter from Dr. Zonder opined that, based on the veteran's 
reported history, it was conceivable that his skin condition 
was related to service, but it was difficult for him to 
document that.  Medical reports related to an industrial 
accident involving a chlorine spill were also submitted.  In 
several statements as well as at his personal hearing in 
February 1996, the veteran asserted that his skin condition 
was either related to his military service, or was aggravated 
by service.  Based on a review of the evidence, the Board 
found that the veteran had not presented new and material 
evidence sufficient to reopen the claim.  He was informed of 
this determination and filed a motion for reconsideration of 
the Board's decision.  In July 1998, the Board denied his 
motion for reconsideration.  

In August 1998, the veteran filed a Notice of Appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals).  
However, in a January 1999 Order, the Court determined that 
the veteran's Notice of Appeal was not timely filed.  
Therefore, the appeal was dismissed.  Consequently, the 
Board's April 1997 decision became final.  38 U.S.C.A. § 7104 
(West 1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the April 1997 
denial.  The veteran has presented additional copies of 
evidence already of record, including his service medical 
records, VA medical records, including Agent Orange Registry 
examinations, and private medical reports and opinions.  
Private records from Sinai Hospital, dated from June 1995 to 
September 1998, indicate that the veteran was provided 
Hydrocortisone cream for variously diagnosed skin disorders.  
In June 1998, he was found to have a lipoma on his right 
forearm.  The veteran also submitted an August 1998 letter 
from Dr. Zonder which indicated that the veteran had been 
treated for several skin conditions since 1983 that had 
finally been diagnosed as dyshidrosis.  At an August 1999 
personal hearing before a hearing officer at the RO, the 
veteran testified that he was first treated for a skin 
condition in service and that he has continued to receive 
treatment.  

However, the veteran has not submitted any medical evidence 
which indicates that his skin disorder was incurred in or 
aggravated by his military service.  As such, the Board finds 
that this additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In fact, the evidence is merely cumulative and 
duplicative of evidence that has previously been considered.  
38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, the veteran 
has not met his burden of submitting new and material 
evidence, and the claim for service connection for a skin 
disorder may not be reopened.  


ORDER

New and material evidence has not been submitted and the 
claim for service connection for a skin disorder may not be 
reopened.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

